Title: To Benjamin Franklin from Thomas Price, 7 May 1782
From: Price, Thomas
To: Franklin, Benjamin


Honner’d Sir
Amiens 7 may 1782
The Letter you honour’d Mr Lew the Gentleman who wrote you on the Subject of these unhapy Americans—beg’d me to Interprit it. That Gentleman was mistaken when he told you They came from the prisons in England, as they can prouve the Contrary.— I doubt not but when your Exellencey Shall be propperly Satisfied of the facts, that your humanity will Imediately order them the necessary.
The many Cheats of this Sort is a Sufficient Reason for the precaution you have taken. I have the honour to be Sir Your most Obedient & Very hmble Servt.
Thos. Price
The honourable Docter Franklin
 
Notation: Tho: Price—Amiens May 7 1782.
